DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 and 16-17 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, directed to a method of inhibiting microbial growth of a composition using erythrulose, in the reply filed on 03/08/2021 is acknowledged. 
The requirement is therefore made FINAL.
Claims 1-11 and 16-17 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Silvetti (EP 0221728 A1; as provided by applicant on IDS dated 01/06/2020).
Determining the scope and contents of the prior art
Silveti teaches a composition comprising monosaccharide, such as erythrulose in an amount of .01 to about 50% by weight (encompass % of claims 8, 9, 16 and 17) along with thickeners, starch hydrolysates (such as gelatin etc.) and use of the erythrulose in gel form in inhibiting microbial growth (both bacterial and fungal (page 3, line 30), with example of Staphylococcus aureus) in wounds (encompass acne), burn wounds etc. (abstract, entire article, and claims). 
With regard to the limitation, “as a deodorant –compound; as an anti-acne compound”, since the cited prior art teaches same compound as in instant claims, the compound of the prior art must be capable of being useful “as a deodorant –compound; as an anti-acne compound”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 

Ascertaining the differences between the prior art and the claims at issue
Silveti teaches application of .01 to about 50% by weight of erythrulose in inhibiting microbial growth. However, the cited prior art teaches the inhibition of microbes at wound site and not in the composition itself, such as shampoo, cosmetic etc. Further, the cited prior art teaches inhibiting both bacterial and fungal growth but silent about specific fungal species or bacterial species of the instant claims 2, 3 and 8. 
Resolving the level of ordinary skill in the pertinent art
With regard to inhibition of microbes in the composition, such as shampoo, cosmetic etc , the cited prior art teaches that monosaccharides, such as erythrulose inhibits growth of microbes (bacterial and fungal) and a composition comprising erythrulose for external use, such as application on wounds. Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition that inhibits growth of microbes on wound may inhibit growth of microbes in the composition itself as well. This is because it is highly unlikely that a compound in a composition for inhibiting growth of microbes will only elicit its antimicrobial effect when applied on wound but not when microbes effect the composition itself. Thus the cited prior art meets limitation of the instant claims of using erythrulose to inhibit microbial growth in the composition itself. Further, based on the teaching of the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that erythrulose may be useful in any composition for external application, such as shampoo, cosmetic etc., to inhibit microbial growth on the cite of application, such as skin, as well as added benefit of protecting composition itself.  
With regard to the difference specific fungal species or bacterial species of the instant claims 2, 3 and 8- the cited prior art teaches inhibiting any bacterial and fungal growth of wounds (skin). Thus based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the composition of the prior art is protected against bacterial and fungal microbes, which are commonly found in wounds and skin, such as of the instant claims 2, 3 and 8, absent any evidence to the contrary. 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Silveti teaches application of .01 to about 50% by weight of erythrulose in inhibiting microbial growth.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that a compound either on wound or present in the composition may function in same way, i.e. inhibit microbial growth and can be made by the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known effect, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 16-17 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 16 and 17 of U.S. Patent No. 10933002, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-11 and 16-17, in the instant application is fully disclosed and is covered by the claims 1, 5, 16 and 17 of U.S. Patent No. 10933002. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 1-11 and 16-17, in the instant application claims a process of inhibiting microbial growth in a composition, such as cosmetic etc., and claims 1, 5, 16 and 17 of U.S. Patent No. 10933002, claims a process for using the composition in inhibiting microbial growth. 
Since the composition of the patent inhibits growth of microbes at the site of application, the composition is expected to inhibit growth of microbes in the composition itself as well. This is because it is highly unlikely that a compound in a composition for inhibiting growth of microbes will only elicit its antimicrobial effect when applied but not when microbes effect the composition itself. 
	The difference of process of inhibiting microbial growth at the application site or composition itself using same composition, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.


Claims 1-11 and 16-17 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 13, 18-22 and 29-31 of co-pending US application 16628439; claims 7-9 and 13-15,  of co-pending US application 16/628434; claims 9-10, and 13-15 of co-pending US application 16628426.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
	The claims of instant application are drawn to a process of inhibiting microbial growth in a composition, such as cosmetic etc., and claims 13, 18-22 and 29-31 of co-pending US application 16628439; claims 7-9 and 13-15 of co-pending US application 16/628434 are drawn to a process for using the composition in inhibiting microbial growth. 
Since the composition of the patent inhibits growth of microbes at the site of application, the composition is expected to inhibit growth of microbes in the composition itself as well. This is because it is highly unlikely that a compound in a composition for inhibiting growth of microbes will only elicit its antimicrobial effect when applied but not when microbes effect the composition itself. 
	The difference of process of inhibiting microbial growth at the application site or composition itself using same composition, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the co-pending applications.  For the foregoing reasons, the instantly claimed process is made obvious.     
	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623